Citation Nr: 0626279	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  00-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to April 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the RO in 
Hartford, Connecticut, which declined to reopen a claim for 
service connection for a psychiatric disability.

In an April 2004 decision the Board determined that new and 
material evidence had been submitted to reopen the claim, and 
remanded the reopened claim for further development.

In the representative's presentation to the Board in July 
2005, the issue of entitlement to non-service connected 
pension benefits was raised.  This issue is referred to the 
RO for adjudication.

In July 2005, the Board again remanded the claim for further 
development.  The claim was subsequently returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran provided testimony in support of his appeal at a 
hearing chaired by a Veterans Law Judge (VLJ) sitting in 
Hartford, Connecticut, in October 2003.

By letter dated in July 2006, the Board informed the veteran 
that the VLJ who conducted his hearing was no longer employed 
by the Board and that he accordingly had the right to have 
another hearing before another VLJ.  

In August 2006, the veteran requested a new hearing before a 
VLJ at the RO.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a VLJ at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

